Exhibit 10.1 Execution Version OMNIBUS AGREEMENT by and among BKEP OPERATING, L.L.C., BKEP CRUDE, L.L.C., BKEP MANAGEMENT, INC., and VITOL INC. effective as of January 1, 2010 OMNIBUS AGREEMENT This OMNIBUS AGREEMENT (this “Agreement”), dated as of February 15, 2010 but effective as of January 1, 2010 (the “Effective Date”), is entered into by and among BKEP Operating, L.L.C., a Delaware limited liability company (“Operating”), BKEP Crude, L.L.C., a Delaware limited liability company (“Crude Operating”), BKEP Management, Inc., a Delaware corporation (the “Management Company”; and collectively with Operating and Crude Operating, the “Provider”), and Vitol Inc., a Delaware corporation (the “Customer”).The above-named entities are sometimes referred to in this Agreement each as a “Party” and collectively as the “Parties.” R E C I T A L S WHEREAS, the Provider and certain of its Affiliates (as defined below) provide crude oil terminalling, storage, gathering and transportation services and employ the individuals associated in providing such services; WHEREAS, the Customer’s crude oil marketing division provides crude oil marketing services; WHEREAS, the Customer desires to use certain of the Provider’s and its Affiliates’ employees, consultants and agents in the operation of the Customer’s business; WHEREAS, the Provider desires to provide a percentage of the time, talent, effort and services of certain of its and its Affiliates’ employees, consultants and agents to the Customer and the Customer desires to receive the time, talent, effort and services of such employees, consultants and agents and reimburse the Provider for costs associated with such employees, consultants and/or agents on the terms and conditions set forth herein. NOW THEREFORE, in consideration of the mutual promises contained in this Agreement, the Parties hereby agree to the following terms and conditions. A G R E E M E N T Section 1.Definitions. 1.1 In this Agreement, unless the context requires otherwise, the terms defined in the preamble and recitals have the meanings indicated therein and the following terms will have the meanings indicated below. “Affiliate” means, in relation to a Party, any Person that (i)directly or indirectly controls such Party, (ii)is directly or indirectly controlled by such Party or (iii)is directly or indirectly controlled by a Person that directly or indirectly controls such Party. For this purpose, “control” of any entity or Person means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of any Person, whether through the ownership of a majority of equity interests or voting power or control in fact of the entity or Person or otherwise.For purposes of this Agreement, Blueknight Energy Partners G.P., L.L.C. and its direct and indirect subsidiaries (including the Provider) shall not be deemed to be Affiliates of the Customer, and the Customer and its Affiliates (other Blueknight Energy Partners G.P., L.L.C. and its direct and indirect subsidiaries) shall not be deemed to be Affiliates of the
